DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Response to Restriction Requirement filed 03/24/2021. 
The status of the Claims is as follows:
Claims 1-32 have been cancelled;
Claims 33-38, 42-46, 49-50 have been amended;
Claim 51 is new;
Claims 33-51 are pending and have been examined 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 33, 34, 36-42, 44 and 46-50 are rejected under 35 U.S.C. 103 as being unpatentable over Hansl et al. (US 20150104286; Hansl) in view of ECKERT et al. (US 20170320625; ECKERT).

Regarding Claim 33 Hansl discloses a box handling system (19) comprising: 
a box (2) an open top portion that permits access to an interior of the box (2).

Hansl describes the box handling system (Fig. 2a) having a size that is comparative to the size of the box (par 87, 97) which restricts the capacity of the box handling system to the number of boxes (2) that can occupy the box handling system. 

However Hansl does not expressly disclose a box tray assembly comprising: a box having one or more outer flaps provided at a top of the box; a box tray including a recessed area for receiving the box, wherein the recessed area includes a plurality of floor and edge portions for receiving the box; and a box cover for placement over the top of the box such that the one or more outer flaps of the box are maintained in an open position along an outside of the box, and wherein the box cover defines an open top portion that permits access to an interior of the box.

Eckert teaches a box tray assembly (Fig. 1) comprising: a box (14); a box tray (12) for receiving a box (14), said tray (12) including a recessed area (between 22 and 20) for receiving the box (14), wherein the recessed area (between 22 and 20) includes a plurality of floor and edge portions (24, 54, 56) for receiving the box (14) (par 25-27); and a box cover (13) for placement over the top of the box (14), and wherein the box cover (13) defines an open top portion that permits access to an interior of the box (14). (par 28) providing a customized size box tray assembly for the purposes of improving the versatility of the packaging machine. (par 24, 43-44)



While Hansl in view of Eckert does not teach a box having one or more outer flaps provided at a top of the box, flaps on top of a box are well known in the art and the disclosed structure of Hansl in view of Eckert would not require undue alteration with the addition of flaps on the top of the box. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the box of Hansl to include a box tray assembly as taught by Eckert since par 24, 43-44 of Eckert suggests that such a modification provides a customized size box tray assembly for the purposes of improving the versatility of the packaging machine. 

    PNG
    media_image1.png
    430
    831
    media_image1.png
    Greyscale

Regarding Claim 34 the modified invention of Hansl in view of Eckert teaches the invention as described above. Hansl further discloses the box (2) is provided on a conveyance system (18) a conveyor (24).

Eckert teaches a box tray assembly (Fig. 1) comprising: a box (14); a box tray (12) providing a customized size box tray assembly for the purposes of improving the versatility of the packaging machine. (par 24, 43-44)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the box of Hansl to include a box tray assembly as taught by Eckert since par 24, 43-44 of Eckert suggests that such a modification provides a customized size box tray assembly for the purposes of improving the versatility of the packaging machine. 

Regarding Claim 36 the modified invention of Hansl in view of Eckert teaches the invention as described above. Hansl further discloses the box (2) includes identifying indicia (49) uniquely identifying the box (2). (par 73)

Eckert teaches a box tray assembly (Fig. 1) comprising: a box (14); a box tray (12) providing a customized size box tray assembly for the purposes of improving the versatility of the packaging machine. (par 24, 43-44)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the box of Hansl to include a box tray assembly as taught by Eckert since par 24, 43-44 of Eckert suggests that such a modification provides a customized size box tray assembly for the purposes of improving the versatility of the packaging machine. 

Regarding Claim 37 the modified invention of Hansl in view of Eckert teaches the invention as described above. Hansl further discloses the box (2) includes identifying indicia (49) uniquely identifying the box (2). (par 73)

 Claim 38 the modified invention of Hansl in view of Eckert teaches the invention as described above. Hansl further teaches a processing system (48) that associates the identifying indicia (49) of the box (2) with a defined set of objects. (par 73, 80, and 91)

Eckert teaches a box tray assembly (Fig. 1) comprising: a box (14); a box tray (12) providing a customized size box tray assembly for the purposes of improving the versatility of the packaging machine. (par 24, 43-44)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the box of Hansl to include a box tray assembly as taught by Eckert since par 24, 43-44 of Eckert suggests that such a modification provides a customized size box tray assembly for the purposes of improving the versatility of the packaging machine. 

Regarding Claim 39 the modified invention of Hansl in view of Eckert teaches the invention as described above. Hansl further teaches the defined set of objects (A) are homogenous. (par 11)

Regarding Claim 40 the modified invention of Hansl in view of Eckert teaches the invention as described above. Hansl further teaches the defined set of objects (A, B) are heterogeneous. (par 11)

Regarding Claim 41 the modified invention of Hansl in view of Eckert teaches the invention as described above. Hansl further teaches the processing system (48) is responsive to perception output from a perception unit (41, 42) for analyzing the identifying indicia (49). (par 63)

Regarding Claim 42 the modified invention of Hansl in view of Eckert teaches the invention as described above. Hansl further teaches the box (2) 

Hansl does not expressly teach box tray includes an alignment means for aligning stacking adjacent box trays.

Eckert teaches a box tray assembly (Fig. 1) comprising: a box (14); a box tray (12). Eckert also teaches box tray includes an alignment means (16) for stacking adjacent box trays (12), (par 31) providing a customized size box tray assembly for the purposes of improving the versatility of the packaging machine. (par 24, 43-44)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the box of Hansl to include a box tray assembly as taught by Eckert since par 24, 43-44 of Eckert suggests that such a modification provides a customized size box tray assembly for the purposes of improving the versatility of the packaging machine. 

Regarding Claim 44 the modified invention of Hansl in view of Eckert teaches the invention as described above. Hansl further teaches the box (2) includes a recessed area in which identifying indicia (49) that uniquely identifies the box (2)

Hansl does not expressly teach the box cover. 

Eckert teaches a box tray assembly (Fig. 1) comprising: a box (14); a box cover (13) for placement over the top of the box (14), providing a customized size box tray assembly for the purposes of improving the versatility of the packaging machine. (par 24, 43-44)



Regarding Claim 46 the modified invention of Hansl in view of Eckert teaches the invention as described above. Hansl further teaches the box (2)  

However Hansl does not expressly disclose the box cover includes side wall portions that are received by the corner tabs of an adjacent box cover when a plurality of box covers are stacked together.

Eckert teaches a box tray assembly (Fig. 1) comprising: a box (14); a box tray (12). Eckert also teaches box cover (13) includes side wall portions (32) that are received by the corner tabs (30) of an adjacent box cover (13) when a plurality of box covers (13) are stacked together. (par 25) providing a customized size box tray assembly for the purposes of improving the versatility of the packaging machine. (par 24, 43-44)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the box of Hansl to include a box tray assembly as taught by Eckert since par 24, 43-44 of Eckert suggests that such a modification provides a customized size box tray assembly for the purposes of improving the versatility of the packaging machine. 

Regarding Claim 47 the modified invention of Hansl in view of Eckert teaches the invention as described above. Hansl further teaches the box (2)  

Hansl describes the box handling system (Fig. 2a) having a size that is comparative to the size of the box (par 87, 97) which restricts the capacity of the box handling system to the number of boxes (2) that can occupy the box handling system. 

However Hansl does not expressly disclose a box tray assembly comprising: a box having one or more outer flaps provided at a top of the box; a box cover for placement over the top of the box and the box cover provides that outer flaps of boxes of multiple sizes may be held in an open position.

Eckert teaches a box tray assembly (Fig. 1) comprising: a box (14); a box tray (12) for receiving a box (14), a box cover (13) for placement over the top of the box (14), (par 28) and the box cover provides boxes of multiple sizes may be held in an open position (par 12, 24, 44) providing a customized size box tray assembly for the purposes of improving the versatility of the packaging machine. (par 24, 43-44)

While Hansl in view of Eckert does not teach a box having one or more outer flaps provided at a top of the box, flaps on top of a box are well known in the art and the disclosed structure of Hansl in view of Eckert would not require undue alteration with the addition of flaps on the top of the box. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the box of Hansl to include a box tray assembly as taught by 

Regarding Claim 48 the modified invention of Hansl in view of Eckert teaches the invention as described above. Hansl further teaches the box (2)  

Hansl describes the box handling system (Fig. 2a) having a size that is comparative to the size of the box (par 87, 97) which restricts the capacity of the box handling system to the number of boxes (2) that can occupy the box handling system. 

However Hansl does not expressly disclose a box tray assembly comprising: a box having one or more outer flaps provided at a top of the box; a box cover for placement over the top of the box and the box cover provides that multiple sizes of outer flaps of boxes may be held in an open position.

Eckert teaches a box tray assembly (Fig. 1) comprising: a box (14); a box tray (12) for receiving a box (14), a box cover (13) for placement over the top of the box (14), (par 28) and the box cover provides that multiple sizes of outer flaps of boxes may be held in an open position (par 12, 24, 44) providing a customized size box tray assembly for the purposes of improving the versatility of the packaging machine. (par 24, 43-44)

While Hansl in view of Eckert does not teach a box having one or more outer flaps provided at a top of the box, flaps on top of a box are well known in the art and the disclosed structure of Hansl in view of Eckert would not require undue alteration with the addition of flaps on the top of the box. 



Regarding Claim 49 the modified invention of Hansl in view of Eckert teaches the invention as described above. Hansl further teaches the box (2) is filled through the top. (Fig. 2a)

Eckert teaches a box tray assembly (Fig. 1) comprising: a box (14); and a box cover (13) for placement over the top of the box (14), and wherein the box is filled through the box cover (13). (Fig. 3A; where it can be seen that the box cover (13) is open and therefore the box (14) is capable of being filled through the box cover (13)) providing a customized size box tray assembly for the purposes of improving the versatility of the packaging machine. (par 24, 43-44)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the box of Hansl to include a box tray assembly as taught by Eckert since par 24, 43-44 of Eckert suggests that such a modification provides a customized size box tray assembly for the purposes of improving the versatility of the packaging machine. 

Regarding the limitation “filled to a level higher than a height of the box”, the manner of operating the device does not differentiate apparatus claim from the prior art. MPEP 2114.II

Regarding Claim 50 the modified invention of Hansl in view of Eckert teaches the invention as described above. Hansl further teaches a kicker assembly that includes an actuatable urging device that is actuatable to selectively move a box tray assembly from a conveyor. (par 57-58)

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Hansl et al. (US 20150104286; Hansl) in view of ECKERT et al. (US 20170320625; ECKERT) as applied to Claim 33 above and further in view of Tanaka ( US 5352081).

Regarding Claim 35 the modified invention of Hansl in view of Eckert teaches the invention as described above. 

Eckert teaches a box tray assembly (Fig. 1) comprising: a box (14); a box tray (12), providing a customized size box tray assembly for the purposes of improving the versatility of the packaging machine. (par 24, 43-44)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the box of Hansl to include a box tray assembly as taught by Eckert since par 24, 43-44 of Eckert suggests that such a modification provides a customized size box tray assembly for the purposes of improving the versatility of the packaging machine. 

Hansl in view of Eckert does not expressly disclose the conveyor includes an adjustable stop to limit a movement of the box tray on the conveyor in a first direction.

Tanaka teaches a box handling system that includes a conveyor (15) and a box (21). Tanaka further teaches an adjustable stop (152) to limit a movement of the box on the conveyor (15) in a first direction providing a cessation of movement to perform a task for the purposes of improving the quality control of the apparatus. (Col 16 40-55)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the conveyor of Hansl in view of Eckert to include a stop as taught .  

Allowable Subject Matter
Claim 43, 45 and 51 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 43 the Prior Art does not teach box tray as claimed that includes an attachment means for attracting adjacent box trays toward each other the box tray.

Regarding Claim 45 the Prior Art does not teach a unique identifying indicia of the box cover as claimed  is paired with and the unique identifying indicia of the box tray as claimed to provide a secure unique identification of the box handling system that hold the box.

Regarding Claim 51 the Prior Art does not teach a box tray as claimed that includes one or more magnets arranged on one or more of the edge portions of the box tray for magnetically coupling the box tray to an adjacent box tray.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944.  The examiner can normally be reached on 4 pm - 11:59 pm Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731